Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00017-CV

                           IN RE Mickey KOSER and Trinity Couriers, Inc.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

Delivered and Filed: January 29, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 10, 2020, relator filed a petition for writ of mandamus and a motion for

emergency stay. After considering the petition and the record, this court concludes relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a). Relator’s motion for emergency stay is denied as moot.

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2018CI05066, styled Stephanie Devora v. Mickey Koser and Trinity
Couriers, Inc., pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez
presiding.